Exhibit 10.47

FIRST AMENDMENT

TO THE HAMPTON ROADS BANKSHARES, INC.

2006 STOCK INCENTIVE PLAN

THIS FIRST AMENDMENT (“Amendment”) to the Hampton Roads Bankshares, Inc. 2006
Stock Incentive Plan (“Plan”) made effective as of the 26th day of December 2008
by Hampton Roads Bankshares, Inc. (“Company”). All capitalized terms in this
Amendment not otherwise defined shall have their respective meanings under the
Plan.

WHEREAS, the Company wishes to amend the Plan to provide that all nonstatutory
options shall be granted at no less than fair market value on the date of grant
which has been consistent with the Company’s practice since January 1, 2005,

NOW, THEREFORE, the Company hereby adopts this Amendment upon the following
terms and conditions:

 

  1. The last sentence of section 6(b) shall be replaced with the following:

The exercise price of a Nonstatutory Stock Option Award shall not be less than
100% of the Fair Market Value of the shares of Company Stock covered by the
Option on the Date of Grant.

 

  2. Section 15(f) is added as follows:

(f) No Award shall be granted, deferred, accelerated, extended, paid out or
modified under the Plan in a manner that would result in the imposition of an
additional tax under Section 409A of the Code upon a Participant. In the event
that (i) it is reasonably determined by the Committee that, as a result of
Section 409A of the Code, payments in respect of any Award under the Plan may
not be made at the time contemplated by the terms of the Plan or the relevant
Award agreement, as the case may be, without causing Participant holding such
Award to be subject to taxation under Section 409A of the Code, the Company will
make such payment on the first day that would not result in the Participant
incurring any tax liability under Section 409A of the Code, and (ii) at the time
of a Participant’s termination of employment with the Company, such Participant
is a “specified employee” as defined in Section 409A of the Code and the
deferral of the commencement of any payments or benefits otherwise payable under
the Plan as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits under the Plan (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) until the date that is six
months following the Participant’s termination of employment with the Company
(or the earliest date permitted under Section 409A of the Code).



--------------------------------------------------------------------------------

WITNESS the signature of the undersigned officer of Hampton Roads Bankshares,
Inc.

 

HAMPTON ROADS BANKSHARES, INC.

 

 

Date Signed